MEMORANDUM **
Joseph Batista appeals his conviction and 28-month sentence imposed after his jury trial for bank fraud and possession of stolen mail, in violation of 18 U.S.C. §§ 1344,1708.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Batista has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Batista has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.